NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHERMAN TERRELL PRUITT,                         No.    17-15451

                Plaintiff-Appellant,            D.C. No. 2:13-cv-02357-DJH

 v.
                                                MEMORANDUM*
CHARLES L. RYAN, Warden, Director at
Arizona Department of Corrections; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Sherman Terrell Pruitt, an Arizona state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Pruitt failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in the treatment of Pruitt’s rectal pain, prostate pain, and

skin conditions. See id. at 1057-60 (deliberate indifference is a high legal standard;

medical malpractice, negligence, or a difference of opinion concerning the course

of treatment does not amount to deliberate indifference); Jett v. Penner, 439 F.3d
1091, 1096 (9th Cir. 2006) (delay in providing medical treatment does not

constitute Eighth Amendment violation unless delay was harmful).

      The district court did not abuse its discretion in disregarding Pruitt’s

unauthorized filings. See D. Ariz. Loc. R. 7.2; Christian v. Mattel, Inc., 286 F.3d
1118, 1129 (9th Cir. 2002) (broad deference is given to a district court’s

management of litigation and interpretation of its local rules); Hinton v. Pac.

Enters., 5 F.3d 391, 395 (9th Cir. 1993) (setting forth standard of review).

      The district court did not abuse its discretion in denying Pruitt’s motion to

appoint an expert witness because Pruitt failed to show that appointment of an

expert was necessary. See Walker v. Am. Home Shield Long Term Disability

Plan, 180 F.3d 1065, 1071 (9th Cir. 1999) (setting forth standard of review).

      The district court did not abuse its discretion in denying Pruitt’s motion for

appointment of counsel because Pruitt failed to demonstrate exceptional


                                           2                                     17-15451
circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and requirement of “exceptional circumstances” for

appointment of counsel).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       17-15451